433 F.2d 356
Beatrice KILIAN, joined by her husband, Frederick JohnKilian, and Frederick John Kilian individually,Plaintiffs-Appellees,v.CAMPBELL'S NATIONAL CAR LEASING, INC., a Floridacorporation, et al., Defendants, Bonita Jean Self,Defendant-Appellant.
No. 28534.
United States Court of Appeals, Fifth Circuit.
Oct. 14, 1970.

Robert F. Nunez, Helen K. Hobbs, St. Petersburg, Fla., for defendant-appellant.
C. J. Hardee, Jr., Charlie Luckie, Jr., Thomas A. Capelle, Tampa, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Middle District of Florida at Tampa; Ben Krentzman, District Judge.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)